Exhibit 10.1

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (this “Agreement”), dated as of
September 11, 2009, is made by and among (i) Triple Crown Media, Inc. (the
“Parent”) on behalf of itself and each of its subsidiaries (collectively, the
“Debtors”): (a) Triple Crown Media, LLC (“TCM”), (b) BR Acquisition Corp.,
(c) BR Holding, Inc., (d) Datasouth Computer Corporation, (e) Gray Publishing,
LLC, and (f) Capital Sports Properties, Inc; and (ii) the undersigned Supporting
Second Lien Lenders (as defined below) (collectively with the Debtors, the
“Parties” and each, a “Party”).

RECITALS

WHEREAS, the Debtors are indebted to certain lenders (the “Second Lien Lenders”)
on account of loan and advances (collectively, the “Second Lien Loans”) made
under the Second Lien Senior Secured Credit Agreement, dated as of December 30,
2005 (as amended, supplemented, amended and restated, or otherwise modified from
time to time, the “Second Lien Credit Agreement”), by and among TCM, as
Borrower; the Parent and each of the subsidiary guarantors party thereto, as
Guarantors; the Second Lien Lenders; and the Agent, as successor administrative
and collateral agent;

WHEREAS, the Parties have engaged in good faith negotiations with the objective
of reaching an agreement with respect to the restructuring and recapitalization
of the Debtors (the “Restructuring”);

WHEREAS, it is anticipated that the Restructuring will be implemented through a
plan of reorganization of the Debtors pursuant to chapter 11 of title 11 of the
United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), which
plan shall contain, in all material respects, the same terms and conditions set
forth in the proposed plan, attached as Exhibit A hereto and incorporated herein
by reference (the “Proposed Plan”);

WHEREAS, pursuant to the Restructuring and Proposed Plan, the Debtors shall
issue Second Lien Senior Secured Notes to the Second Lien Lenders on the terms
and conditions set forth in the note term sheet, attached as Exhibit B hereto
and incorporated herein by reference (the “Note Term Sheet”); and

WHEREAS, this Agreement, the Proposed Plan, and the Note Term Sheet set forth
the agreement among the Parties concerning their commitment, subject to the
terms and conditions of this Agreement, the Proposed Plan, and the Note Term
Sheet, to implement the Restructuring.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and subject to the fulfillment of the terms and
conditions set forth below, the Parties agree as follows:

1.        Definitions. The following terms shall have the following definitions:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is under common control with, or is controlled by, such
Person. As used in



--------------------------------------------------------------------------------

this definition, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean, with respect to any
Person, the possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of such
Person.

“Agreement” has the meaning given to such term in the preamble.

“Automatic Termination Event” has the meaning given to such term in Section 5.

“Ballot” means any ballot (including any beneficial ballot) distributed with the
Disclosure Statement for purposes of voting on the Plan.

“Bankruptcy Code” has the meaning given to such term in the recitals.

“Business Day” means any day other than a Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

“Cash Collateral Order” means an interim or final order entered by the
Bankruptcy Court, authorizing the Debtors to use cash collateral (as such term
is defined in section 363 of the Bankruptcy Code) and granting adequate
protection to the Agent, in form and substance acceptable to the Agent and the
Required Supporting Second Lien Lenders in the sole discretion of each.

“Chapter 11 Cases” means the voluntary cases to be commenced by each of the
Debtors under chapter 11 of the Bankruptcy Code with the Bankruptcy Court.

“Corporate Governance Documents” means the following corporate governance
documents, as applicable: the (i) articles of incorporation or certificate of
formation, (ii) bylaws, (iii) shareholder agreement or limited liability company
operating agreements, and (iv) registration rights agreement.

“Confirmation Order” means the order entered by the Bankruptcy Court, confirming
the Plan, including all exhibits, supplements, appendices, and related documents
thereto, each in form and substance acceptable to the Agent and the Required
Supporting Second Lien Lenders in the sole discretion of each.

“Debtor Termination Event” has the meaning given to such term in Section 6.

“Disclosure Statement” means the disclosure statement in respect of the Plan,
which shall be in form and substance acceptable to the Agent and the Required
Supporting Second Lien Lenders in the sole discretion of each.

 

- 2 -



--------------------------------------------------------------------------------

“Disclosure Statement Order” means the order entered by the Bankruptcy Court,
approving the Disclosure Statement, including all exhibits, supplements,
appendices, and related documents thereto, for purposes of soliciting votes on
the Plan, each in form and substance acceptable to the Agent and the Required
Supporting Second Lien Lenders in the sole discretion of each.

“Effective Date” means the date on which the Plan becomes effective.

“Note Term Sheet” has the meaning given to such term in the recitals.

“Outside Date” means January 4, 2010, unless such date is extended by written
agreement of the Parties.

“Party” and “Parties” have the meaning given to such terms in the preamble.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, or any other legal entity or association.

“Petition Date” means the date on which the Chapter 11 Cases of the Debtors are
commenced in the Bankruptcy Court, which date shall be no later than
September 14, 2009.

“Plan” means the (i) Proposed Plan or (ii) a plan of reorganization in respect
of the Chapter 11 Cases, which contains all of the material terms and conditions
set forth in the Proposed Plan and is in form and substance acceptable to the
Agent and the Required Supporting Second Lien Lenders in the sole discretion of
each.

“Plan Documents” means the Plan, the Solicitation Materials, the Disclosure
Statement Order, the Confirmation Order, and any other documents filed with the
Bankruptcy Court by the Debtors (or at the Debtors’ direction) that are
necessary to implement the Plan, including any appendices, amendments,
modifications, supplements, exhibits, or schedules relating to any of the
foregoing, including, without limitation, any: (a) term sheet, commitment
letter, or operative document for any proposed exit financing facility;
(b) documents identifying the members of the board of directors of any
Reorganized Debtor and compensation to be provided to any “insider” (as such
term is defined in section 101 of the Bankruptcy Code) to be employed or
retained by any Reorganized Debtor; (c) list of material executory contracts and
unexpired leases to be assumed, assumed and assigned, or rejected; (d) list of
any material retained causes of action; (e) Corporate Governance Document for
any Reorganized Debtor; and (f) liquidating or distribution trust agreement;
provided, however, that each of the foregoing documents shall be in form and
substance acceptable to the Agent and the Required Supporting Second Lien
Lenders in the sole discretion of each.

“Proposed Plan” has the meaning given to such term in the recitals.

“Restructuring” has the meaning given to such term in the recitals.

 

- 3 -



--------------------------------------------------------------------------------

“Restructuring Documents” has the meaning given to such term in Section 13.

“Required Supporting Second Lien Lenders” means the Supporting Second Lien
Lenders holding more than 67% of the aggregate principal amount of the Second
Lien Loans held by all of the Supporting Second Lien Lenders.

“Reorganized Debtors” means the Debtors, in each case, or any successor thereto
(by merger, consolidation or otherwise), on or after the Effective Date.

“Second Lien Claims” means any claim (as such term is defined in section 101 of
the Bankruptcy Code) against any Debtor arising under the Second Lien Credit
Documents.

“Second Lien Credit Agreement” has the meaning given to such term in the
recitals.

“Second Lien Credit Documents” means the Second Lien Credit Agreement and the
other Loan Documents (as defined in the Second Lien Credit Agreement).

“Second Lien Lenders” has the meaning given to such term in the recitals.

“Second Lien Loans” has the meaning given to such term in the recitals.

“Solicitation Materials” means the Ballots, Disclosure Statement, and other
solicitation materials distributed in respect of the Plan, as approved by the
Bankruptcy Court pursuant to section 1125 and 1126(b) of the Bankruptcy Code.

“Supporting Second Lien Lenders” means the undersigned Second Lien Lenders and
any holder of the Second Lien Loans who, after the date of this Agreement,
executes a counterpart to this Agreement or takes the actions required of a
transferee in accordance with Section 10.

“Termination Event” has the meaning given to such terms in Section 5.

“Transfer” has the meaning given to such term in Section 10.

2.        Supporting Second Lien Lenders’ Consent. Unless otherwise specified
herein, where this Agreement provides for the action, consent, or approval of
the Supporting Second Lien Lenders, such action, consent, or approval shall be
upon the agreement of the Required Supporting Second Lien Lenders.

3.        Commitment of Supporting Second Lien Lenders. Subject to the terms and
conditions of this Agreement, the Proposed Plan, and the Note Term Sheet, each
Supporting Second Lien Lender (severally and not jointly) agrees:

 

  (a)

so long as its vote has been properly solicited pursuant to sections 1125 and
1126 of the Bankruptcy Code, to (i) timely vote (or cause to be voted) all
Second Lien Claims beneficially owned by such Supporting Second Lien Lender, or
for which it serves as the nominee, investment manager, or advisor for the
beneficial holders

 

- 4 -



--------------------------------------------------------------------------------

 

thereof, in favor of the Plan, in accordance with the applicable procedures set
forth in the Solicitation Materials, and (ii) to the extent such election is
available, not elect on its Ballot to preserve any Second Lien Claims that may
be affected by any releases provided for under the Plan;

 

  (b) not to withdraw or revoke its vote with respect to the Plan; and

 

  (c) not to (i) object to the Plan, the Disclosure Statement, the consummation
of the Plan, or any efforts to solicit acceptances for, confirm, and implement
the Plan; (ii) commence any legal proceedings (x) that would delay or prevent
the approval, confirmation, or consummation of the Plan, Disclosure Statement,
or transactions outlined therein or in the Note Term Sheet, or (y) to oppose any
action necessary to effectuate the Plan or any other Plan Document, so long as
the Plan and all other Plan Documents contain terms and conditions that conform
in all material respects to the Proposed Plan and Note Term Sheet, subject to
the rights of the Supporting Second Lien Lenders under this Section 3;
(iii) vote for, consent to, support, or participate in the formulation of any
other restructuring, plan of reorganization, proposal or offer of dissolution,
winding up, liquidation, reorganization, merger, transaction, sale, or
disposition in respect of the Debtors (or any of their assets or stock), other
than the Plan or as set forth in the Plan or Note Term Sheet; or (iv) solicit,
encourage, or direct any person or entity, including, without limitation, the
Agent, to undertake any action set forth in clauses (i) through (iii) of this
subsection (c).

Notwithstanding anything herein to the contrary, no Supporting Second Lien
Lender shall be obligated to vote in favor of the Plan, and each may, acting
individually and of its own accord, withdraw or revoke its consent or vote with
respect to the Plan upon the (x) termination of this Agreement in accordance
with its terms; or (y) withdrawal, amendment, or modification of (or the filing
of any pleading by the Debtors seeking to withdraw, amend, or modify) the Plan,
Disclosure Statement, or other Plan Document in a manner that is materially
inconsistent with this Agreement, the Proposed Plan, or the Note Term Sheet and
adverse to such Supporting Second Lien Lender without such Supporting Second
Lien Lender’s prior written consent.

4.        Commitment of the Debtors. Subject to their fiduciary duties as
debtors in possession, the Debtors agree to use commercially reasonable efforts
to (i) support and take any necessary and appropriate actions (including
obtaining any required regulatory and third party approvals and orders of the
Bankruptcy Court) to further the Restructuring, the Plan, and all transactions
contemplated under the Plan and Note Term Sheet; (ii) complete the
Restructuring, the Plan, and all transactions contemplated under the Plan and
Note Term Sheet within the time-frame outlined in Section 5; and (iii) take no
actions inconsistent with this Agreement, the Plan, the Note Term Sheet or the
confirmation and consummation of the Plan. Notwithstanding anything to the
contrary herein, the Debtors shall not solicit acceptances of the Plan from any
Supporting Second Lien Lender until such Supporting Second Lien Lender has been
provided with copies of a Disclosure Statement approved by the Bankruptcy Court.

 

- 5 -



--------------------------------------------------------------------------------

5.        Termination by Supporting Second Lien Lenders. Unless otherwise
consented to in writing by the Required Supporting Second Lien Lenders, this
Agreement may be terminated upon the occurrence of any of the following events
(each, a “Termination Event”):

 

  (a) the Debtors fail to commence the Chapter 11 Cases on or before 11:59 P.M.
(prevailing Eastern time) on the Petition Date;

 

  (b) an interim Cash Collateral Order has not been entered by the Bankruptcy
Court on or before 11:59 P.M. (prevailing Eastern time) on the date that is
fifteen (15) days after the Petition Date;

 

  (c) a final Cash Collateral Order has not been entered by the Bankruptcy Court
on or before 11:59 P.M. (prevailing Eastern time) on the date that is forty
(40) days after the Petition Date;

 

  (d) the termination of any Cash Collateral Order in accordance with its terms;

 

  (e) the Debtors fail to file the Plan and Disclosure Statement on or before
11:59 P.M. (prevailing Eastern time) on the date that is fifteen (15) days after
the Petition Date;

 

  (f) the Disclosure Statement Order has not been entered by the Bankruptcy
Court on or before 11:59 P.M. (prevailing Eastern time) on the date that is
forty-five (45) days after the Petition Date;

 

  (g) the Confirmation Order has not have been entered by the Bankruptcy Court
on or before 11:59 P.M. (prevailing Eastern time) on the date that is ninety-one
(91) days after the Petition Date;

 

  (h) the Effective Date has not occurred on or before 11:59 P.M. (prevailing
Eastern time) on the date that is one hundred and one (101) days after the
Petition Date;

 

  (i) the occurrence of the Effective Date;

 

  (j) the occurrence of the Outside Date;

 

  (k) the filing of any plan of reorganization or disclosure statement that is
materially inconsistent with this Agreement, the Proposed Plan, or the Note Term
Sheet and not acceptable to the Agent and the Required Supporting Second Lien
Lenders in the sole discretion of each;

 

  (l) the withdrawal, amendment, modification of (or the filing of a pleading by
the Debtors seeking to withdraw, amend, or modify) the Plan, the Disclosure
Statement, or other Plan Document in a manner that is materially inconsistent
with this Agreement, Proposed Plan, or the Note Term Sheet and not acceptable to
the Agent and the Required Supporting Second Lien Lenders in the sole discretion
of each;

 

- 6 -



--------------------------------------------------------------------------------

  (m) the filing of any pleading by the Debtors seeking to (i) voluntarily
dismiss any Chapter 11 Case, (ii) convert any Chapter 11 Case to chapter 7 of
the Bankruptcy Code, or (iii) appoint a trustee, an examiner, or a similar
fiduciary with expanded powers pursuant to section 1104 of the Bankruptcy Code
in any Chapter 11 Case;

 

  (n) the entry of an order by the Bankruptcy Court (i) dismissing any Chapter
11 Case, (ii) converting any Chapter 11 Case to chapter 7 of the Bankruptcy
Code, or (iii) appointing a trustee, an examiner, or a similar fiduciary with
expanded powers pursuant to section 1104 of the Bankruptcy Code in any Chapter
11 Case;

 

  (o) the issuance of an order by any court of competent jurisdiction or other
governmental or regulatory authority that prohibits or restricts the
Restructuring, the Plan, or the transactions contemplated under the Plan and the
Note Term Sheet in a manner that cannot be reasonably remedied by the Debtors;

 

  (p) the filing of any pleading or commencement of any action by the Debtors
(or the joinder of the Debtors in or support by the Debtors of any such pleading
or action) seeking to prime or challenge the validity, enforceability,
perfection, or priority of any lien or security interest securing the Second
Lien Claims under the Second Lien Credit Documents;

 

  (q) the filing of any pleading or commencement of any action by the Debtors
(or the joinder of the Debtors in or support by the Debtors of any such pleading
or action) against the Agent or any Supporting Second Lien Lender with respect
to the Second Lien Claims or Second Lien Credit Documents;

 

  (r) the public announcement by the Debtors of their intention not to support
the Plan; or

 

  (s) the occurrence of any material breach of this Agreement by any Debtor.

Upon the occurrence of a Termination Event under subsections (d), (i), (n), and
(o) (each, an “Automatic Termination Event”), this Agreement shall automatically
terminate without further action.

Upon the occurrence and during the continuation of a Termination Event that is
not an Automatic Termination Event, this Agreement shall terminate upon the
expiration of five (5) Business Days after the Agent provides written notice of
such Termination Event to the Debtors, unless the Debtors cure such Termination
Event prior to the expiration of such period.

6.        Termination by the Debtors. The Debtors may terminate this Agreement
as to any Supporting Second Lien Lender upon five (5) Business Days’ prior
written notice to the Agent upon any material breach of this Agreement by such
Supporting Second Lien Lender (a “Debtor Termination Event”), unless such
Supporting Second Lien Lender cures such Debtor Termination Event prior to the
expiration of

such period. Any termination of this Agreement

 

- 7 -



--------------------------------------------------------------------------------

arising out of a Debtor Termination Event shall apply only to the individual
Supporting Second Lien Lender, and this Agreement shall remain in full force and
effect with respect to the remaining Parties.

7.        Waiver of Automatic Stay. The Parties hereby (i) waive any requirement
to lift or modify the automatic stay under section 362 of the Bankruptcy Code in
the Chapter 11 Cases in connection with any notice of termination provided
hereunder and (ii) agree not to object to any non-breaching Party seeking to
lift such automatic stay in connection with any such notice.

8.        Effect of Termination. Upon the termination of this Agreement, all
obligations hereunder shall terminate and be of no further force and effect;
provided, however, that any claim for breach of this Agreement shall survive
termination and all rights and remedies with respect to such claims shall not be
prejudiced in any way; provided, further, that the breach of this Agreement by
one or more Parties shall not create any rights or remedies against any
non-breaching Party unless such non-breaching Party has participated in or aided
and abetted the breach by a breaching Party or Parties; provided, further, that
the confidentiality agreements referenced in Section 16 hereof shall survive
termination of this Agreement. Except as set forth in this Section 8, upon such
termination, any obligations of the non-breaching Parties set forth in this
Agreement shall be null and void ab initio and all claims, causes of actions,
remedies, defenses, setoffs, rights, or other benefits of such non-breaching
Parties shall be fully preserved without any estoppel, evidentiary, or other
effect of any kind or nature whatsoever.

9.        Appearances. Notwithstanding anything herein to the contrary, any
Party may appear as a party-in-interest in any matter to be adjudicated in the
Chapter 11 Cases; provided, however, that such appearance and the positions
advocated in connection therewith are not barred by this Agreement.

10.      Transfer of Second Lien Claims.

 

  (a) Each Supporting Second Lien Lender agrees that it shall not sell, assign,
transfer, convey, pledge, hypothecate, or otherwise dispose of, directly or
indirectly (each, a “Transfer”), any of its Second Lien Claims (or any voting or
other rights associated therewith), unless the transferee: (a) agrees in writing
to be bound by this Agreement, the Proposed Plan, and the Note Term Sheet and to
assume the rights and obligations of the transferring Supporting Second Lien
Lender thereunder; and (b) delivers such agreement to the Debtors and the Agent
within two (2) Business Days after the relevant transfer. Upon the Transfer and
the completion of the procedures in this Section 10(a), such transferee shall
become a Supporting Second Lien Lender hereunder.

 

  (b) The Debtors shall promptly acknowledge such Transfer in writing and
deliver such acknowledgement to the transferee and the Agent. By acknowledging
such Transfer, the Debtors agree that the obligations of the Debtors to the
transferor shall be deemed to be obligations to the transferee.

 

- 8 -



--------------------------------------------------------------------------------

  (c) Any Transfer of any Second Lien Claim by a Supporting Second Lien Lender
that fails to comply with the procedures set forth in Section 10(a) shall be
deemed void ab initio.

 

  (d) This Agreement shall in no way be construed to preclude any Supporting
Second Lien Lender from acquiring additional Second Lien Claims; provided,
however, that such additional Second Lien Claims shall automatically be deemed
subject to the terms and conditions of this Agreement; provided, further that
the Supporting Second Lien Lender shall provide written notice to the other
Parties within five (5) Business Days of the acquisition of any additional
Second Lien Claims.

11.    Effectiveness. This Agreement shall become effective and binding upon
each of the undersigned Parties as of the date when (i) each Party has executed
and delivered signed copies of this Agreement to each other Party; and (ii) the
Agent and counsel to the Agent have received all outstanding fees and expenses
through the date of this Agreement and a single $100,000 retainer for counsel to
the Agent, which, to the extent not applicable to fees and expenses prior to the
Petition Date, shall be applied to fees and expenses incurred by such counsel
and payable in accordance with any Cash Collateral Order entered by the
Bankruptcy Court.

12.     No Deemed Solicitation. This Agreement and the Proposed Plan are not and
shall not be deemed to be a solicitation of votes for the acceptance of the Plan
(or any other plan of reorganization) for the purposes of sections 1125 and 1126
of the Bankruptcy Code or otherwise.

13.    Cooperation.

 

  (a) Each Party shall use commercially reasonable efforts to negotiate in good
faith all definitive documentation to which it will be a party, as necessary to
consummate the Restructuring and the transactions contemplated by the Proposed
Plan and Note Term Sheet, and in all respects consistent with the Proposed Plan
and Note Term Sheet.

 

  (b) The Debtors shall provide draft copies of any Plan Document or other
motion, pleading, proposed order, press release, public statement, or document
that relates or refers to the Restructuring, the Proposed Plan, the Note Term
Sheet, or any of the transactions or documentation contemplated thereby (each, a
“Restructuring Document”) to the Agent or its representatives (including
counsel) for review and comment within a reasonable time prior to making public
or filing such Restructuring Document with the Bankruptcy Court.

 

  (c) The Debtors shall refrain from making public or filing any Restructuring
Document with the Bankruptcy Court without the prior consent of the Agent or its
representatives (including counsel), which consent shall not be unreasonably
withheld, conditioned, or delayed.

14.    Claim Resolution Matters. Prior to the entry of the Confirmation Order,
the Debtors may enter into agreements with holders of claims (as such term is
defined in the Bankruptcy Code) (other than the Supporting Second Lien Lenders)
relating to the allowance, estimation, validity, extent, or priority of such
claims, or the treatment and classification of such claims under the

 

- 9 -



--------------------------------------------------------------------------------

Plan; provided, however, that the Debtors shall provide the Agent with at least
three (3) Business Days’ prior written notice of any pleading seeking authority
for the Debtors to enter into any such agreement; provided, further, that if the
Agent has not notified the Debtors of its objection or response to such pleading
on or before the expiration of such period, the Debtors shall be authorized to
proceed with such pleading. Notwithstanding the foregoing, the Debtors shall not
be required to provide the Agent with advance notice with respect to the payment
of (i) any trade payables and employee benefits and obligations which arise in
the ordinary course of the Debtors’ business, and (ii) claims which the Debtors
are authorized to resolve or pay pursuant to any order of the Bankruptcy Court.

15.    Business Continuance. Unless otherwise consented to in writing by the
Required Supporting Second Lien Lenders, and except for changes resulting from
or relating to the filing of the Chapter 11 Cases or imposed by the Bankruptcy
Court, the Debtors agree that, between the date of this Agreement and the
Effective Date, the Debtors shall (i) operate their businesses in the ordinary
course in a manner consistent with past practice in all material respects;
(ii) use commercially reasonable efforts to preserve relationships with current
customers, distributors, suppliers, vendors, and others having business dealings
with the Debtors, including the performance of all material obligations under
any executory contracts which have not been rejected; (ii) maintain and insure
their physical assets, properties, and facilities in their current condition as
of the date hereof (ordinary wear and tear excepted); and (iii) maintain the
Debtors’ books and records on a basis consistent with prior practice, including
historical billing and collection practices.

16.    Access. The Debtors agree to respond to reasonable requests from the
Agent and Supporting Second Lien Lenders or their representatives (including
counsel) regarding the Debtors’ business, Chapter 11 Cases, general status of
ongoing operations, and operating results and provide access to the Debtors’
offices, properties, personnel, and books and records; provided, however, that
any such request and or provision of access does not interfere unreasonably with
the normal business operations of the Debtors; provided, further, that the Agent
and Supporting Second Lien Lenders execute confidentially agreements reasonably
acceptable to the Debtors and their counsel.

17.    Representations by Parties. Each Party represents to each other Party
that the following statements are true, correct, and complete, as of the date of
this Agreement:

 

  (a) Corporate Power and Authority. Such Party is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization, and has all requisite corporate, partnership, or limited liability
company power and authority to enter into this Agreement and to carry out the
transactions contemplated by, and perform its respective obligations under, this
Agreement.

 

  (b)

No Conflicts. The execution, delivery, and performance of this Agreement by such
Party does not and shall not (i) conflict with or result in any breach of the
charter or by-laws or similar organizational document of such Party, (ii) result
in a violation or breach of, or constitute (with due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation, or
acceleration) under any material note, bond, mortgage, indenture, license,
contract, agreement,

 

- 10 -



--------------------------------------------------------------------------------

 

or other instrument or obligation to which such Party or any of its subsidiaries
is a party or by which any of them or any of their properties or assets may be
bound; or (iii) violate any order, injunction, statute, rule, or regulation
applicable to such Party, any of its subsidiaries, or any of their properties or
assets.

 

  (c) Governmental Consents. The execution, delivery, and performance by such
Party of this Agreement does not and shall not require any registration or
filing with, consent, or approval of, or notice to, or other action to, with, or
by any federal, state, or other governmental authority or regulatory body,
except such filing as may be necessary for disclosure to the Securities and
Exchange Commission, pursuant to state securities or “blue sky” laws, or to
obtain the approval by the Bankruptcy Court of the Debtors’ authority to enter
into and implement this Agreement.

 

  (d) Binding Obligations. Subject to the provisions of sections 1125 and 1126
of the Bankruptcy Code, and assuming the due execution and delivery of this
Agreement by all Parties, this Agreement is the legally valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws, either foreign or domestic, or by equitable
principles relating to or limiting creditors’ rights generally.

18.    Ownership of Second Lien Loans. Each Supporting Second Lien Lender
represents and warrants (severally and not jointly) that:

 

  (a) as of the date of this Agreement, it is the beneficial owner of the
principal amount of the Second Lien Loans, or is the nominee, investment
manager, or advisor for beneficial holders of the Second Lien Loans, as such
Supporting Second Lien Lender has indicated on Exhibit C hereto; provided,
however, that Exhibit C shall only be disclosed to the Debtors, their legal
counsel, and any financial or restructuring advisors retained by the Debtors
upon approval by the Bankruptcy Court; and

 

  b) other than pursuant to this Agreement, such Second Lien Loans are free and
clear of any pledge, lien, security interest, charge, claim, equity, option,
proxy, voting restriction, right of first refusal, or other limitation on
disposition or encumbrances of any kind, that might adversely affect in any way
such Supporting Second Lien Lender’s performance of its obligations contained in
this Agreement at the time such obligations are required to be performed.

19.    Public Disclosure. The Debtors shall not (a) use the name of any
Supporting Second Lien Lender in any press release without such Supporting
Second Lien Lender’s prior written consent or (b) disclose to any Person (other
than legal and financial advisors to the Debtors) the principal amount or
percentage of any Second Lien Loans held by any Supporting Second Lien Lender or
any Affiliate; provided, however, that the Debtors shall be permitted to
disclose the aggregate principal amount of and aggregate percentage of Second
Lien Loans held by the Supporting Second Lien Lenders; provided, further, that
the Debtors may disclose the execution

 

- 11 -



--------------------------------------------------------------------------------

and contents of this Agreement in the Plan, Disclosure Statement, other Plan
Documents, and any filings by the Debtors with the Bankruptcy Court or the
Securities and Exchange Commission, or as required by applicable law.

20.    No Waiver of Participation; Reservation of Rights. Except as expressly
provided in this Agreement and in any amendment among the Parties, nothing
herein is intended to, or does, in any manner, waive, limit, impair, or restrict
the ability of each Party to protect and preserve its rights, remedies, and
interests, including, without limitation, its claims against any other Party (or
its respective Affiliates) or its full participation in the Chapter 11 Cases. If
the transactions contemplated by this Agreement, the Plan, and the Note Term
Sheet are not consummated, or if this Agreement is terminated for any reason,
the Parties fully reserve any and all of their rights, remedies, defenses, and
privileges.

21.    No Admissions. This Agreement shall in no event be construed as or be
deemed to be evidence of an admission or concession on the part of any Party of
any claim, fault, liability or damages whatsoever. Without limiting the
foregoing, pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto will not
be admissible into evidence in any proceeding, other than a proceeding to
enforce the terms of this Agreement. Each Party denies any and all wrongdoing or
liability of any kind and does not concede any infirmity in the claims or
defenses which it has asserted or could assert.

22.    Fiduciary Duties. Notwithstanding anything to the contrary herein,
nothing in this Agreement shall require any Party or any of its directors or
officers (in such person’s capacity as a director or officer) to take any
action, or refrain from taking any action, to the extent that taking such
action, or refraining from taking such action, would be inconsistent with such
person’s fiduciary obligations under applicable law.

23.    Representation by Counsel. Each Party acknowledges that it has been
represented by counsel (or had the opportunity to and waived its right to do so)
in connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would provide
any Party with a defense to the enforcement of the terms of this Agreement
against such Party based on lack of legal counsel shall have no application and
is expressly waived.

24.    Independent Due Diligence and Decision-Making. Each Supporting Second
Lien Lender confirms that its decision to execute this Agreement has been based
upon its independent investigation of the operations, businesses, financial, and
other conditions and prospects of the Debtors.

25.    Relationship Among Parties. Notwithstanding anything herein to the
contrary, the duties and obligations of the Supporting Second Lien Lenders under
this Agreement shall be several, not joint, and no prior history, pattern or
practice of sharing confidences among or between Parties shall in any way affect
or negate this understanding and agreement. No Party shall have, solely by
reason of this Agreement, a fiduciary relationship in respect of any other
Party, person, or entity, and nothing herein, expressed or implied, is intended
to or shall be so construed as to impose upon any Party any obligations in
respect of this Agreement except as expressly set forth herein.

 

- 12 -



--------------------------------------------------------------------------------

26.    Specific Performance. It is understood and agreed by the Parties that
monetary damages would be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy for
such breach; provided, however, that each Party agrees to waive any requirement
for the securing or posting of a bond in connection with such remedy. In no
event shall any Party be liable for any special, indirect, incidental, punitive,
or consequential damages of any kind or nature.

27.    Tax Matters. The Debtors shall not, without the prior written consent of
the Agent: (i) cause (or cause another party to make) any new or change a
current “check the box” election under Treasury Regulations § 301.7701-3 with
respect to the Debtors, or (ii) merge, consolidate, or liquidate, if any of the
actions specified in clauses (i) or (ii) have material adverse tax consequences
for the Debtors or the Supporting Second Lien Lenders.

28.    Notices. All notices, requests, and other communications shall be in
writing and be deemed to have been duly given only if delivered by hand, email,
courier, facsimile transmission, or mail (first class postage prepaid) to the
parties at the following addresses, emails, or facsimile numbers:

If to the Debtors:

Triple Crown Media, Inc.

725A Old Norcross Road

Lawrenceville, GA 30045

Attn: Mark Meikle

Telephone:   (859) 226-4376 Email:   Mark.Meikle@triplecrownmedia.com

With a copy to:

Dinsmore & Shohl LLP

Lexington Financial Center

250 West Main Street, Suite 1400

Lexington, KY 40507

Attn: Joseph H. Terry, Esq.

Telephone:   (859) 425-1000 Facsimile:   (859) 425-1099 Email:  
terry@dinslaw.com

If to the Agent or the Supporting Second Lien Lenders:

Wilmington Trust FSB

246 Goose Lane, Suite 105

Guilford, CT 06437

Attn: Joseph P. O’Donnell

Telephone:   (203) 453-4130 Facsimile:   (203) 453-1183

 

- 13 -



--------------------------------------------------------------------------------

E-mail:   jodonnell@wilmingtontrust.com

With a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attn: Mark R. Somerstein, Esq.

Telephone:   (212) 841-8814 Facsimile:   (212) 596-9090 Email:  
mark.somerstein@ropesgray.com

29.    Amendments or Waivers. Except as otherwise provided herein, this
Agreement may not be modified, amended, waived, or supplemented without the
prior written consent of the Debtors, the Agent, and the Required Supporting
Second Lien Lenders; provided, however, that the effectiveness of any
modification, amendment, waiver, or supplement that adversely impacts the
economic treatment or rights of any Supporting Second Lien Lender hereunder
shall also require the prior written consent of such affected Supporting Second
Lien Lender. No waiver of any provisions of this Agreement shall be deemed or
constitute a waiver of any other provisions of this Agreement, whether or not
similar, or be deemed a continuing waiver (unless such waiver expressly provides
otherwise).

30.    No Third-Party Beneficiaries. The terms and provisions of this Agreement,
the Proposed Plan, and the Note Term Sheet are intended solely for the benefit
of the Parties hereto and their respective successors and permitted assigns, and
it is not the intention of the Parties to confer third-party beneficiary rights
upon any other Person.

31.    Successors. This Support Agreement is intended to bind the Parties and
inure to the benefit of the Parties and their respective successors, assigns,
heirs, executors, administrators, and representatives; provided, however, that
nothing contained in this Section 31 shall be deemed to permit any Transfer of
any Second Lien Claims other than in accordance with the terms of this
Agreement.

32.    Governing Law. The Parties irrevocably waive all rights to trial by jury
in any jurisdiction in any action, suit, proceeding, or counterclaim (whether
based in contract, tort, or otherwise) arising out of or relating to this
Agreement or the transactions contemplated hereby. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to any conflicts of law provision which would require the
application of the law of any other jurisdiction. By its execution and delivery
of this Agreement, each Party irrevocably and unconditionally agrees that any
legal action, suit, or proceeding against it with respect to any matter arising
under, arising out of, or in connection with this Agreement or for recognition
or enforcement of any judgment rendered in any such action, suit, or proceeding,
may be brought in the United States District Court for the Southern District of
New York, and by execution and delivery of this Agreement, each Party
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit, or
proceeding. Notwithstanding the foregoing, upon the commencement of the

 

- 14 -



--------------------------------------------------------------------------------

Chapter 11 Cases, each Party agrees that the Bankruptcy Court shall have
exclusive jurisdiction of all matters arising out of or in connection with this
Agreement.

33.    Entire Agreement. This Agreement, including the exhibits hereto,
constitute the entire agreement of the Parties and supersedes all other prior
negotiations, agreements, and understandings, whether written or oral, among the
Parties with respect to the subject matter of this Agreement.

34.    Interpretation. This Agreement is the product of negotiations of the
Parties, and is to be interpreted in a neutral manner with respect to the
enforcement or interpretation hereof. Any presumption for or against any Party
by reason of that Party having drafted or caused to be drafted this Agreement,
or any portion hereof, shall not be effective with respect to the enforcement or
interpretation hereof. In the event of any inconsistency among the terms and
conditions set forth in this Agreement, the Proposed Plan, and the Note Term
Sheet, the terms and conditions in the Proposed Plan and Note Term Sheet shall
control.

35.    Headings. The headings of the sections, paragraphs, and subsections of
this Agreement are for convenience only and shall not affect the interpretation
hereof.

36.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall be deemed an original and all of which
shall constitute one and the same instrument. The counterparts may be delivered
by facsimile transmission or by electronic mail in portable document format
(.pdf).

[The remainder of this page has been intentionally left blank.]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized officer under seal as of the date first set forth above.

DEBTORS:

 

TRIPLE CROWN MEDIA, LLC

By:  

/s/ Mark Meikle

Name:   Mark Meikle Title:   Executive Vice President and CFO

TRIPLE CROWN MEDIA, INC.,

By:  

/s/ Mark Meikle

Name:   Mark Meikle Title:   Executive Vice President and CFO

BR ACQUISITION CORP.,

By:  

/s/ Mark Meikle

Name:   Mark Meikle Title:   Executive Vice President and CFO

BR HOLDING, INC.,

By:  

/s/ Mark Meikle

Name:   Mark Meikle Title:   Executive Vice President and CFO

DATASOUTH COMPUTER CORPORATION,

By:  

/s/ Mark Meikle

Name:   Mark Meikle Title:   Executive Vice President and CFO

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

GRAY PUBLISHING, LLC, By:  

/s/ Mark Meikle

Name:   Mark Meikle Title:   Executive Vice President and CFO CAPITAL SPORTS
PROPERTIES, INC., By:  

/s/ Mark Meikle

Name:   Mark Meikle Title:   Executive Vice President and CFO

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

SUPPORTING SECOND LIEN LENDERS:

GPC LVIII, LLC By: GoldenTree Asset Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Authorized Signatory GOLDENTREE 2004 TRUST By:
GoldenTree Asset Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Authorized Signatory

GOLDENTREE CAPITAL SOLUTIONS FUND FINANCING

By: GoldenTree Asset Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Authorized Signatory

GOLDENTREE CAPITAL SOLUTIONS OFFSHORE FUND FINANCING

By: GoldenTree Asset Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Authorized Signatory

GOLDENTREE CAPITAL OPPORTUNITIES, LP

By: GoldenTree Asset Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Authorized Signatory

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

GOLDENTREE MULTISTRATEGY FINANCING, LIMITED

By: GoldenTree Asset Management, LP By:  

/s/ Karen Weber

Name:   Karen Weber Title:   Authorized Signatory

[Signature Page to Restructuring Support Agreement]